Citation Nr: 1616647	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  99-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, including as due to service-connected residuals of a right wrist disability.

2.  Entitlement to a compensable disability rating for acne.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a septorhinoplasty, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing surgical treatment in February 1989.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1973.

This case has a long procedural history.  It initially came before the Board on appeal from a February 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim for a compensable disability rating for residuals of a right wrist fracture.  The Veteran subsequently perfected a timely appeal on this claim.  The Board previously discussed the lengthy procedural history of this claim in a September 2012 decision which denied this claim on the merits and it will not be repeated here.  The Veteran did not appeal the Board's September 2012 decision denying a compensable disability rating for residuals of a right wrist fracture.  As such, this issue is no longer before the Board although the Veteran's subsequent appeal retained the original 1999 docket number.  See 38 U.S.C.A. §§ 7104, 7266 (West 2014). 

This matter currently is on appeal from a June 2010 rating decision in which the RO denied, in pertinent part, the Veteran's claims of service connection for a left shoulder disability, including as due to service-connected residuals of a right wrist disability (which was characterized as osteoarthritis of the left shoulder), a claim of entitlement to a compensable disability rating for acne, and determined that new and material evidence had not been received sufficient to reopen a previously denied claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a septorhinoplasty claimed as due to VA lack of proper care/negligence in providing surgical treatment in February 1989 (which was characterized as loss of sense of smell and difficulty breathing (claimed as a nose condition)) ("1151 claim").  The Veteran disagreed with this decision in August 2010.  He perfected a timely appeal in a March 2011 letter from his attorney.

In September 2012, the Board remanded, in pertinent part, the Veteran's claims of service connection for a left shoulder disability and entitlement to a compensable disability for acne to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's September 2012 remand directives.  The Board directed the AOJ to schedule the Veteran for an updated examination to determine the nature and severity of his service-connected acne, including during a flare-up of this condition, if possible.  The Board also directed the AOJ to obtain an addendum opinion concerning the nature and etiology of the Veteran's left shoulder disability.  The requested examination occurred in February 2015.  The requested addendum opinion also was obtained in February 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board also denied the Veteran's request to reopen his previously denied 1151 claim in the September 2012 decision.  The Veteran, through his attorney, appealed the Board's September 2012 denial of his 1151 claim to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 decision, the Court vacated and remanded that part of the Board's September 2012 decision which had denied the Veteran's request to reopen his previously denied 1151 claim.

The Board reopened the Veteran's previously denied 1151 claim in a September 2014 decision.  It then remanded all of the Veteran's currently appealed claims to the AOJ for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's September 2014 remand directives.  The Board directed that the AOJ schedule the Veteran for appropriate examinations to assist in adjudicating his reopened 1151 claim.  The requested examinations occurred in February 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, in a May 2015 rating decision, the RO granted the Veteran's claim of service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) (which was characterized as adjustment disorder with depressed mood with PTSD and alcohol use disorder in sustained remission (secondary to both PTSD and adjustment disorder)), assigning a 50 percent rating effective July 15, 2008.  The RO noted in this rating decision that granting this claim fully satisfied the Veteran's appeal on the issue of entitlement to service connection for an acquired psychiatric disability to include PTSD (which had been before the Board previously).  Thus, this issue is no longer before the Board.  Additionally, as the time period for initiating an appeal with respect to the initial 50 percent rating assigned for the Veteran's service-connected acquired psychiatric disability to include PTSD has not yet expired, that issue also is not before the Board.  See generally 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).

The issues of entitlement to additional compensation for multiple dependent children ("dependency claims") has been raised by the record in multiple statements filed by the Veteran in March 2016.  It is not clear from a review of the record whether the Veteran is being paid additional compensation to which he is entitled for his minor children.  None of the dependency claims filed by the Veteran in March 2016 (when he submitted multiple adoption decrees and birth certificates for a number of minor children) have been adjudicated by the AOJ.  The issue of entitlement to service connection for peripheral neuropathy of the right upper extremity, including as due to service-connected residuals of a right wrist fracture, also has been raised by the record.  The Board previously referred this claim to the AOJ in its September 2012 remand; however, to date, it does not appear that the AOJ has adjudicated this service connection claim.  Therefore, the Board does not have jurisdiction over any of these claims and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's left shoulder disability is not related to active service and was not caused or aggravated by a service-connected disability.

2.  The record evidence shows that, prior to February 3, 2015, the Veteran's service-connected acne is, at worst, minimally disabling.

3.  The record evidence shows that, effective February 3, 2015, the Veteran's service-connected acne is manifested by, at worst, scars of the head, face, or neck with 1 characteristic of disfigurement.

4.  The record evidence shows that the Veteran reported that his service-connected acne had no impact on his employability while he was employed and he has been retired since 1992, including throughout the appeal period.

5.  The record evidence shows that the Veteran's residuals of a septorhinoplasty were not proximately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by active service, including as due to service-connected residuals of a right wrist fracture, nor may arthritis of the left shoulder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for a 10 percent rating effective February 3, 2015, for acne have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes (DCs) 7800, 7828 (2015).

3.  The criteria for entitlement to compensation for residuals of septorhinoplasty, claimed as a result of VA surgical treatment in February 1989, under the provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in September and October 2009 and in March 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his service connection claim for a left shoulder disability.  They also informed the Veteran to submit medical evidence showing that his service-connected acne had worsened.  They further informed the Veteran to submit medical evidence demonstrating that his residuals of a rhinoseptoplasty were the result of negligent VA surgical treatment in February 1989 and noted other types of evidence the Veteran could submit in support of his 1151 claim.  The Veteran finally was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the VCAA notice letters issued during the pendency of this appeal.  These letters informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in February 2011 and a supplemental statement of the case in May 2015 addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his increased rating claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  

As will be explained below in greater detail, the evidence does not support granting service connection for a left shoulder disability.  The evidence also does not support granting an increased rating for acne prior to February 3, 2015.  The evidence finally does not support granting the Veteran's 1151 claim.  Because the Veteran was fully informed of the evidence needed to substantiate all of these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's service connection and 1151 claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  Similarly, because the Veteran's increased rating claim for acne is being granted, any question as to the appropriate disability rating or effective date also is moot.  See Dingess, 19 Vet. App. at 473.  Further, any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed left shoulder disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected acne.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the service connection and increased rating claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

The Board acknowledges here that, in its prior remands, it requested that the AOJ attempt to schedule the Veteran for updated examination to determine the nature and etiology of his service-connected acne, including during a flare-up of this condition, if possible.  The record evidence reflects that the Veteran has contended that his service-connected acne is worse in the summer months and not in the winter months.  The Board also acknowledges that, as the VA examiner stated on VA skin diseases Disability Benefits Questionnaire (DBQ) in February 2015, this examination was held during the winter months and not the summer months.  

The Court has held that VA is required to provide an examination during flare-ups "when the flare-ups last for extended periods of time."  See Calabro v. McDonald, 2015 WL 502126 (Kasold, C.J.) (Vet. App. Feb. 6, 2015) (citing Ardison v. Brown, 6 Vet. App. 405, 408 (1994)).  This appeal can be distinguished from the normal requirement to conduct an examination during an extended flare-up of a service-connected medical condition that the Court propounded initially in Ardison, however.  See generally Ardison, 6 Vet. App. at 408.  As the Court subsequently noted in Voerth, which was decided after Ardison, "The primary consideration [in distinguishing cases from the normal Ardison requirement of examinations during flare-ups] is the fact that, in Ardison, the worsened condition impaired [the Veteran's] earning capacity."  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  The appellant in Voerth specifically "testified that his worsened condition does not impact his employment.  Occupational impairment is the primary component of the disability rating."  Id.  In this case, as in Voerth, the Veteran specifically informed the VA examiner on VA skin diseases DBQ in February 2015 that his service-connected acne had no impact on his employability while he was employed prior to his medical retirement in 1992 (which was for reasons other than for symptomatology attributable to his service-connected acne, according to the Veteran).  Similarly, the VA examiner who conducted the Veteran's February 2015 VA scars DBQ found that his service-connected acne had no functional impact.  The Court in Voerth also found that the normal Ardison requirement to schedule examinations during flare-ups was not applicable in situations where "certain medical conditions allow for compensable ratings even though the condition lasts only a short period."  Id.  Because the disability rating at issue in Voerth did not allow for a compensable rating during a short-duration flare-up, the Board was not required to schedule the Veteran for an examination during such a limited time period.  Id.  Similarly, the Diagnostic Code at issue in the Veteran's appeal for an increased (compensable) disability rating for his service-connected acne (DC 7828), does not "allow for compensable ratings even though the condition lasts only a short period."  Id.  For all of these reasons, the Board concludes that the AOJ was not required to schedule the Veteran for an examination of his service-connected acne during the summer months.  The Board also concludes that, because it was not error for the examination to occur when it did in this case (in the winter months), adjudication of the Veteran's increased rating claim for acne may proceed.

With respect to the Veteran's 1151 claim, the Board notes that the record evidence includes VA treatment records of his February 1989 residuals of a septoplasty, a February 2015 VA ears, nose, and throat (ENT) DBQ for loss of sense of smell and taste, a February 2015 VA ENT DBQ for sinusitis, rhinitis, and other ENT conditions, and a medical opinion dated in February 2015 concerning the contended causal relationship between the Veteran's VA surgical treatment in February 1989 and residuals of a septoplasty which allegedly resulted from this treatment.  Having reviewed this evidence, the Board finds that all of it constitutes competent, non-speculative evidence regarding the claimed etiology of the Veteran's residuals of a septoplasty.  Thus, the Board concludes that another examination or opinion is not required even under the low threshold of McLendon.  See McLendon, 20 Vet. App. at 79.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claim

The Veteran contends that he incurred a left shoulder disability during active service.  He alternatively contends that his service-connected residuals of a right wrist fracture caused or contributed to his current left shoulder disability.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  With the exception of arthritis, a left shoulder disability otherwise is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a).  Accordingly, the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim except to the extent that it involves a service connection claim for arthritis of the left shoulder.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a left shoulder disability, including as due to service-connected residuals of a right wrist fracture.  The Veteran contends that he incurred a left shoulder disability during active service or, alternatively, his service-connected residuals of a right wrist fracture caused or contributed to his current left shoulder disability.  The record evidence does not support the Veteran's assertions regarding an etiological link between his current left shoulder disability and active service, including as due to service-connected residuals of a right wrist fracture.  It shows instead that, although the Veteran currently experiences a left shoulder disability (variously diagnosed as shoulder strain, rotator cuff tendonitis, rotator cuff tear, and degenerative arthritis), it is not related to active service or any incident of service, including as due to service-connected residuals of a right wrist fracture.  For example, the Veteran's service treatment records show that, at his enlistment physical examination in April 1971 prior to his entry on active service in May 1971, the Veteran denied all relevant pre-service medical history.  Clinical evaluation was completely normal.

On outpatient treatment in January 1972, the Veteran complained of left sternocostal joint pain.  Physical examination showed tenderness to palpation and pressure.  The impression was sternocostal joint pain.

At his separation physical examination in May 1973, clinical evaluation was completely normal.

The post-service evidence also does not support granting service connection for a left shoulder disability, including as due to service-connected residuals of a right wrist fracture.  It shows instead that, although the Veteran currently experiences a left shoulder disability, it is not related to active service or any incident of service, including as due to service-connected residuals of a right wrist fracture.  For example, VA x-rays of the Veteran's left shoulder taken in September 1996 were negative.

On VA outpatient treatment in March 2002, the Veteran complained of left shoulder pain which had lasted for 1 year.  Physical examination of the left shoulder showed tenderness at the subacromial area, no swelling, abduction to 120 degrees, full flexion, and no sign of arm drop or atrophy.  The impression was tendinitis of left shoulder.

VA x-rays of the Veteran's left shoulder taken in May 2002 were normal.

On VA outpatient treatment in August 2002, the Veteran's complaints included recurrent left shoulder pain.  He had good relief of his left shoulder pain for 2 months after receiving a steroid injection but the pain had returned.  Physical examination showed no arm drop sign and subacromial tenderness.  The impressions included recurrent tendinitis versus partial tear of rotator cuff.

In November 2002, it was noted that the Veteran had undergone an magnetic resonance imaging (MRI) scan which showed impingement of the left supraspinatus and no evidence of rotator cuff tear or acromioclavicular joint arthritis.  Physical examination of the left shoulder showed a near-full range of motion, no arm drop sign, and "he feels some funny feeling radiating to [left] forearm like dull pain."  The Veteran stated that "he feels comfortable now" and had "good relief of pain with heat at home."  The impression was impingement symptoms.

In April 2004, the Veteran's complaints included shoulder discomfort which he rated as 6-7/10 on a pain scale (with 10/10 being the worst imaginable pain) and nighttime shoulder pain "which wakes him up from sleep."  X-rays showed left shoulder osacroiomality.  Physical examination of the left shoulder was positive for impingement.

On VA joints examination in April 2010, the Veteran's complaints included left shoulder pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he "[w]as working in a factory and shifted my weight to my left shoulder and it just wore out."  The Veteran stated that he had pain across his left chest to his left shoulder.  Physical examination showed a steady gait, no evidence of abnormal weight-bearing, no recurrent shoulder dislocations, and no inflammatory arthritis.  Physical examination of the left shoulder showed crepitus, tenderness, pain at rest, weakness, abnormal motion, and guarding of movement.  X-rays showed mild degenerative changes of the acromioclavicular joint with small under-surface scars and no significant degenerative changes in the glenohumeral joint.  The diagnosis was osteoarthritis of the left shoulder.

In a May 2010 addendum to the April 2010 VA examination, the VA examiner opined that it was less likely than not that the Veteran's left shoulder disability is related to his service-connected residuals of a right wrist disability (which was identified incorrectly in the opinion request as a service-connected right shoulder disability).  The rationale for this opinion was that, because the Veteran had worked for many years as an auto press operator, the repetitive nature of this work "would cause wear on his arm joints.  Since both shoulders are exhibiting degenerative changes, based on the nature of this Veteran's previous job, it is less likely than not that the joint changes are related to the [service-connected] wrist injury but are more likely related to [the] wear and tear of manual labor."

On VA shoulder and arm DBQ in January 2015, the Veteran's complaints included sharp left shoulder pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran rated his left shoulder pain as 4/10 on a pain scale.  He was right-hand dominant and denied that flare-ups of left shoulder pain impacted his shoulder function.  Physical examination of the left shoulder showed pain with weight-bearing, pain with palpation over the shoulder joint, less movement than normal, 5/5 muscle strength, no muscle atrophy, no ankylosis, and no objective evidence of crepitus.  X-rays showed traumatic arthritis.  "He is not able to lift things due to shoulder pain."  The VA examiner opined that it was less likely than not that the Veteran's left shoulder disability was related to active service or any incident of service, including as due to service-connected residuals of a right wrist fracture.  The rationale was that the Veteran's left shoulder disability was more likely related to the manual labor that he did in the past.  The rationale also was a review of medical records which suggested no relationship between the Veteran's left shoulder disability and his service-connected residuals of a right wrist disability.  The diagnoses included left shoulder strain, rotator cuff tendonitis, rotator cuff tear, and degenerative arthritis.

The Veteran has contended that he incurred a left shoulder disability during active service or, alternatively, his current left shoulder disability is related to service.  Despite the Veteran's assertions to the contrary, the record evidence demonstrates that his current left shoulder disability (variously diagnosed as left shoulder strain, rotator cuff tendonitis, rotator cuff tear, and degenerative arthritis) is more likely related to his post-service employment as an auto press operator and is less likely than not related to active service or any incident of service.  Both of the negative nexus opinions provided by VA examiners in May 2010 and January 2015 addressing the contended causal relationship between the Veteran's left shoulder disability and active service were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for a left shoulder disability, including as due to service-connected residuals of a right wrist fracture.  Accordingly, the Board finds that service connection for a left shoulder disability, including as due to service-connected residuals of a right wrist fracture, is not warranted.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for osteoarthritis of the left shoulder.  The Veteran does not contend, and the evidence does not indicate, that he was diagnosed as having or treated for osteoarthritis of the left shoulder during active service or within the first post-service year (i.e., by May 1974) such that service connection is warranted for this disability on a presumptive service connection basis.  See generally 38 C.F.R. §§ 3.307, 3.309.  It appears instead that he initially was diagnosed as having osteoarthritis of the left shoulder following VA examination in 2010, several decades after his service separation.  Accordingly, the Board finds that service connection for osteoarthritis of the left shoulder on a presumptive basis is not warranted.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a left shoulder disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the left shoulder (difficulty lifting objects above his head) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a left shoulder disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a left shoulder disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a left shoulder disability.  Specifically, the service separation examination report reflects that the Veteran was examined and his upper extremities were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a left shoulder disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1973) and initial reported symptoms related to a left shoulder disability in approximately 2002 (nearly a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including PTSD, acne, and residuals of a right wrist fracture.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the left shoulder.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with VA after service in March 2002, he did not report the onset of left shoulder symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead a history of left shoulder pain going back approximately 1 year or since March 2001.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed VA disability compensation claims for service connection for a right hand fracture and a skin condition in May 1974, approximately 1 year after service, but did not claim service connection for a left shoulder disability or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no etiological link between a left shoulder disability and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Increased Rating Claim

The Veteran contends that his service-connected acne are more disabling than currently evaluated.  

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected acne currently is evaluated as zero percent disabling (non-compensable) effective May 22, 1973, under 38 C.F.R. § 4.118, DC 7828 (acne).  See 38 C.F.R. § 4.118, DC 7828 (2015).  As the Board noted in its September 2012 decision, because the Veteran's increased rating claim for acne was received by VA after the effective date of the revised rating criteria for skin disabilities, only those criteria are applicable to this claim.

Under the current DC 7828, a zero percent rating is assigned for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck.  A maximum 30 percent rating is assigned under DC 7828 for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Id.

The Veteran also may be entitled to a compensable disability rating for scars of the head, face, or neck due to his service-connected acne under DC 7800 (scars of the head, face, or neck due to other causes).  See 38 C.F.R. § 4.118, DC 7800 (2015).  A 10 percent rating is assigned under DC 7800 for scars of the head, face, or neck with 1 characteristic of disfigurement.  A 30 percent rating is assigned for scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or with 2 or 3 characteristics of disfigurement.  A 50 percent rating is assigned for scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of 2 features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or with 4 or 5 characteristics of disfigurement.  A maximum 80 percent rating is assigned under DC 7800 for scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of 3 or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or with 6 or more characteristics of disfigurement.  Id.  

Note (1) to DC 7800 lists the 8 characteristics of disfigurement.  They are: (1) scar 5 or more inches (13 or more centimeters (cm) in length, (2) scar at least 1/4 inch (0.6 cm) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue, (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square cm), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding 6 square inches (39 square cm), (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square cm), and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 square cm).  See 38 C.F.R. § 4.118, DC 7800, Note (1) (2015).

Factual Background and Analysis

The Board finds that the evidence supports assigning a 10 percent rating effective February 3, 2015, for the Veteran's service-connected acne.  The Veteran contends that his service-connected acne has worsened, entitling him to a compensable disability rating.  The record evidence does not support his assertions, at least prior to February 3, 2015.  It shows instead that, prior to February 3, 2015, the Veteran's service-connected acne is, at worst, minimally disabling.  For example, on VA skin diseases examination in November 2009, the Veteran's complaints included intermittent skin burning and lesions which "comes and goes."  He also complained of skin flaking from his face and back.  He treated his skin condition with medication.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed the skin condition affected less than 5 percent of the exposed areas of the body and less than 5 percent of the total body area, no skin lesions, and no active eczema.  The VA examiner stated that the Veteran's eczema was well-controlled on medication and there was no active eczema on his body.  The diagnosis was eczema.

In a May 2010 addendum to the November 2009 VA examination, a different VA clinician stated that there was no evidence of eczema on that examination or in the Veteran's current VA outpatient progress notes.

The Veteran contends that his service-connected acne is more disabling than currently evaluated.  The record evidence does not support his assertions prior to February 3, 2015, and shows instead that this disability was, at worst, minimally disabling prior to this date.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a compensable disability rating for his service-connected acne prior to February 3, 2015.  Accordingly, the Board finds that the criteria for a compensable disability rating for acne prior to February 3, 2015, have not been met.

In contrast, the Board finds that the evidence supports assigning a 10 percent rating effective February 3, 2015, for the Veteran's service-connected acne.  The record evidence demonstrates that, effective February 3, 2015, the Veteran's service-connected acne was manifested by, at worst, scars of the head, face, or neck with 1 characteristic of disfigurement (i.e., a 10 percent rating under DC 7800).  See 38 C.F.R. § 4.118, DC 7800 (2015).  For example, on VA skin diseases DBQ in January 2015, the Veteran's complaints included acne on his face and itching on his upper back.  "He now uses topical creams [and] hydrocortisone cream once or twice a day."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran's skin condition caused scarring or disfigurement of the head, face, or neck.  The Veteran's skin condition required constant/near-constant use of topical corticosteroids (hydrocortisone cream).  Physical examination showed no visible skin conditions and superficial acne affecting less than 40 percent of the face and neck and affecting areas other than the face and neck.  The diagnosis was acne.

On VA scars/disfigurement DBQ in January 2015, the Veteran's complaints again included acne on his face and itching on his upper back.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that none of the Veteran's acne scars were painful, unstable, both painful and unstable, or due to burns.  Physical examination showed scars too numerous to count on the upper trunk and shoulder area, no deep non-linear scars, facial scars too numerous to count on both cheeks and around the nose and neck with surface contour depressed on palpation and with hyperpigmentation, and approximately 20 square centimeters (cm) of hypo- or hyperpigmented skin on the head, face, and neck.  The diagnosis was acne scars on back and face.

The Veteran contends that his service-connected acne is more disabling than currently evaluated.  The Board acknowledges that, at the most recent VA scars examination in January 2015, the VA examiner concluded that the Veteran's skin condition (diagnosed as acne scars on the back and face) had 1 characteristic of disfigurement (surface contour of scar depressed on palpation).  Although the VA examiner also found that there was hypo- or hyper-pigmented skin due to the Veteran's acne scars, this was only in an area of 20 square cm.  As such, this finding did not meet the requirement of hypo- or hyper-pigmented skin in an area exceeding 39 square cm as is required to be considered a second characteristic of disfigurement.  See 38 C.F.R. § 4.118, DC 7800, Note (1).  Similarly, although the VA skin diseases examiner found in February 2015 that the Veteran's acne affected less than 40 percent of the face and neck, all of the acne seen on this examination was superficial acne and not deep acne as is required for a compensable disability rating under DC 7828.  See 38 C.F.R. § 4.118, DC 7828.  Nevertheless, the finding of scars associated with the Veteran's service-connected acne which had 1 characteristic of disfigurement supports the assignment of a 10 percent rating for this disability effective February 3, 2015, under DC 7800.  See 38 C.F.R. § 4.118, DC 7800, Note (1).  There is no indication in the record evidence, however, that the Veteran's service-connected acne is manifested by deep acne affecting 40 percent or more of the face and neck (i.e., a 30 percent rating under DC 7828) or more than 1 characteristic of disfigurement (i.e., at least a 30 percent rating under DC 7800) such that a disability rating greater than 10 percent is warranted at any time during the appeal period.  See 38 C.F.R. §§ 4.118, DC 7800, 7828.  In summary, the Board finds that the criteria for a 10 percent rating effective February 3, 2015, for the Veteran's service-connected acne have been met.  

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected acne.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected acne are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected acne.  This is especially true because the 10 percent rating assigned in this decision for the Veteran's acne effective February 3, 2015, contemplates mild disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  As noted elsewhere, the Veteran specifically denied to multiple VA clinicians that his service-connected acne had interfered with his employment before he retired in 1992.  And, as also noted above, the medical evidence includes findings that the Veteran's service-connected acne had zero functional impact while he was employed.  The evidence also does not indicate that the Veteran was hospitalized at any time during the appeal period for treatment of his service-connected acne.  The evidence finally does not otherwise indicate that the symptomatology associated with the Veteran's service-connected disabilities, individually or collectively, is not contemplated within the relevant rating criteria found in the Rating Schedule such that he is entitled to extraschedular consideration under Johnson.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

1151 Claim

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 for residuals of a septorhinoplasty.  He specifically contends that he experienced residuals of a septorhinoplasty as a result of VA lack of proper care/negligence following February 1989 surgery at a VA Medical Center.  He also contends that, but for the negligence of VA surgeons in performing a septorhinoplasty in February 1989, he would not have experienced subsequent disabling residuals of a septorhinoplasty.

Laws and Regulations

The appropriate legal standard for claims for compensation under 38 U.S.C.A. § 1151 filed on and after October 1, 1997, as in this case, provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).  From the plain language of this statute, it is clear that, to establish entitlement to benefits under 38 U.S.C.A. § 1151, all three of the following factors must be shown: (1) disability/additional disability, (2) VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to section 1151 claims was promulgated for claims filed on or after October 1, 1997, such as this claim.  See 69 Fed. Reg. 46,426 (2004) (codified as amended at 38 C.F.R. § 3.361 (2015)). In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(1).

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for residuals of a rhinoseptoplasty, claimed as due to VA lack of proper care/negligence in providing surgical treatment in February 1989.  The Veteran contends that, but for VA negligence in providing him with surgical treatment in February 1989 when he had a septorhinoplasty, he would not have experienced significantly disabling residuals of a septorhinoplasty.  The record evidence does not support his assertions.  It shows instead that the Veteran's alleged residuals of a septorhinoplasty (rhinitis/sinusitis and other sinus problems) are not related to this surgery.  For example, the surgical records from the Veteran's February 1989 septorhinoplasty document that there were no complications following this surgery.  At that time, it was noted that the Veteran had been hit with a football 7 months earlier and experienced a persistent right nasal obstruction.  He desired repair consistent with straightening his nose.  

On VA nose and sinuses examination on July 12, 1996, the Veteran complained that "he cannot get his finger up his nose, [when] he sleeps [he] mouth breathes a lot, and makes vague references to the bridge of his nose being hypersensitive."  The VA examiner also stated:

[The Veteran] states he had some kind of abnormality of the nose, he is rather vague about how this abnormality came about, he does not know whether he sustained an injury, he does make a [comment] that somebody kicked him in the nose, but it any event it was apparently causing him difficulty in breathing...He is under the impression that resetting [the nose] is a normal and experimental procedure whereas such is not the case at all, it is the traditional method of correcting septal deviation and nasal deformity.

Physical examination showed "in talking to him it is apparent that he is not completely lucid at times."  The VA examiner also found "no scar on the bridge of the nose and, to all [intents] and purposes, the nose appears to be normal."  Physical examination also showed no obvious deformity of the external nose, open nasal vestibules, midline nasal septum, open nose floor with no significant redness or irritation, open inferior meatus, inferior turbinates within normal limits and without any polyps, and middle meatus and middle turbinates within normal limits.  The diagnoses were deformity of the nose, septoplasty, and referral to ENT.

On VA ENT consult on July 12, 1996, the Veteran's complaints included loss of sense of smell and difficulty breathing.  He also complained of intermittent facial pain and occasional tenderness to his nose "when touched."  His septorhinoplasty was noted.  Physical examination showed sinuses non-tender to percussion, patent nasal airway activity with right side slightly less patent than left side "but still seems very adequate," and an essentially normal oral exam.  The assessment was an essentially normal exam with a complaint of hyponosmia "but a [history of] preservation of sense of taste which is most unusual."

On VA loss of sense of smell or and/or taste DBQ in February 2015, the Veteran complained of partial loss of sense of smell.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that the Veteran's x-rays showed an anatomical or pathological basis for his partial loss of sense of smell due to deformity of the nasion most consistent with sequelae of prior nasal bone fracture and mild mucoperiosteal thickening associated with the bases of the maxillary sinuses, left greater than right.  The Veteran had no loss of sense of taste.  He was able to identify 2 of 3 scents tested (coffee and an alcohol wipe but not peppermint).  The Veteran's loss of sense of smell had no functional impact.  The VA examiner stated, "[The Veteran] has a delayed sense of smell or if the odor is stronger others will smell it before he does.  He does not have complete loss of smell."  The diagnosis was hyposmia (reduced ability to detect odors).

On VA sinusitis and rhinitis DBQ in February 2015, the Veteran's complaints included being unable to smell and nasal dryness.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's February 1989 surgery was noted.  The VA examiner also stated that the Veteran had been diagnosed as having allergic rhinitis but the Veteran denied experiencing seasonal allergies.  Physical examination showed a traumatic deviated nasal septum.  The diagnoses were allergic rhinitis and traumatic deviated nasal septum.

In a February 2015 opinion, a VA clinician opined that it was less likely than not that the Veteran's nasal condition was a consequence of his February 1989 nasal surgery.  The rationale for this opinion was that the Veteran's nasal condition was present prior to his February 1989 nasal surgery based on a review of outpatient treatment records dated prior to this date and he continued to experience allergic rhinitis following surgery.  The rationale also was that, following surgery, ENT evaluation of the Veteran "showed improved nasal position."  The VA clinician also opined that the Veteran's current nasal condition was being treated with medication and "and his nasal changes are likely related to current nasal condition including sinusitis and rhinitis.  This is not a consequence of surgery done in 1989."

Despite the Veteran's assertions to the contrary, the record evidence clearly shows that his current nasal condition (diagnosed as sinusitis and rhinitis) is not related to or a consequence of his February 1989 septorhinoplasty.  It shows that, following this successful surgery, his nose essentially was normal on physical examination in July 1996.  The Veteran also was diagnosed as having a reduced ability to detect odors at that time.  The February 2015 VA examiner attributed the Veteran's partial loss of sense of smell to sequelae of a prior nasal bone fracture and mild mucoperiosteal thickening in the bases of the maxillary sinuses.  In other words, this VA examiner found that the Veteran's original nasal fracture (apparently from a football injury) and mild sinus problems contributed to his partial loss of sense of smell.  This examiner did not conclude that the Veteran's loss of sense of smell was attributable to his February 1989 septorhinoplasty, however.  The February 2015 VA examiner also opined that it was less likely than not that the Veteran's current nasal condition (which she diagnosed as including sinusitis and rhinitis) was related to the February 1989 nasal surgery.  All of the February 2015 VA examiner's opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which supports granting his 1151 claim.  In summary, the Board finds that the claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for residuals of a septorhinoplasty, claimed as due to VA lack of proper care/negligence in providing surgical treatment in February 1989, must be denied.


ORDER

Entitlement to service connection for a left shoulder disability, including as due to service-connected residuals of a right wrist disability, is denied.

Entitlement to a 10 percent rating effective February 3, 2015, for acne is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a septorhinoplasty, claimed as due to VA lack of proper care/negligence in providing surgical treatment in February 1989, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


